                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN
 MICHAEL HUSTON,

          Plaintiff,                                                     ORDER
    v.
                                                               Case No. 18-cv-1056-wmc
 STATE OF WISCONSIN, et al.

          Defendants.

         I entered an order on February 6, 2019, assessing plaintiff Michael Huston a $66.66

initial partial payment of the $350.00 fee for filing this lawsuit. On February 19, 2019, the

court received the $66.66 initial partial payment from plaintiff, along with a letter, which I will

construe as a motion for a court order directing Wisconsin Credit Union to send plaintiff funds

to pay the remaining balance owed on the $350.00 filing fee. Dkt. 11. Plaintiff’s motion is

denied as unnecessary. Plaintiff may arrange on his own to submit payment of the balance

owed from private funds.

                                             ORDER

         IT IS ORDERED that plaintiff Michael Huston’s motion for a court order directing

Wisconsin Credit Union to send plaintiff funds to pay the remaining balance owed on the

$350.00 filing fee, dkt. 11, is DENIED.




                 Entered this 20th day of February, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
